NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

               DOUGLAS E. GRIFFIN,
                 Claimant-Appellant,

                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2012-7012
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 09-4167, Judge Lawrence B.
Hagel.
              __________________________

                Decided: April 6, 2012
              __________________________

   DOUGLAS E. GRIFFIN, of Longwood, Florida, pro se.

    MICHAEL GOODMAN, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for respondent-appellee.
On the brief were TONY WEST, Assistant Attorney Gen-
eral, JEANNE E. DAVIDSON, Director, TODD M. HUGHES,
GRIFFIN   v. DVA                                         2


Deputy Director, and MEREDYTH COHEN HAVASY, Trial
Attorney. Of counsel on the brief was DAVID J. BARRANS,
Deputy Assistant General Counsel.
              __________________________

   Before RADER, Chief Judge, PLAGER, and WALLACH,
                   Circuit Judges.
PER CURIAM.

     Douglas E. Griffin seeks review of a decision of the
United States Court of Appeals for Veterans Claims
(“Veterans Court”). 1 In that decision the Veterans Court
affirmed a November 5, 2009, decision of the Board of
Veterans’ Appeals (“Board”) that denied service-connected
disability benefits for Mr. Griffin’s human immunodefi-
ciency virus (“HIV”) infection. The issue on appeal is
whether the Department of Veterans Affairs (“VA”) was
required as a matter of law to contact Government agen-
cies other than the National Personnel Records Center
(“NPRC”) in its attempt to obtain the result from one of
Mr. Griffin’s in-service HIV tests. Because the Veterans
Court properly interpreted the VA’s duty to assist under
38 U.S.C. § 5103(A), we affirm.

                      BACKGROUND

    Mr. Griffin served on active duty in the United States
Navy from July 1985 through July 1991. In April 1999,
he sought VA benefits for HIV infection. Mr. Griffin’s
service medical records indicate that he was tested for
HIV in 1986, 1988, 1989, and 1991. The first three tests
yielded negative results, but Mr. Griffin’s records contain


   1   Griffin v. Shinseki, memorandum decision, No.
09-4167 (Vet. App. Aug. 3, 2011).
3                                             GRIFFIN   v. DVA


no result for the 1991 test. Mr. Griffin contends the 1991
test was positive.

    The VA Regional Office (“RO”) sought to obtain the
result of Mr. Griffin’s 1991 test from the NPRC. After
two unsuccessful attempts due to administrative errors of
one kind or another, in response to the RO’s third, more
specific request, the NPRC stated that all available
information regarding the tests was contained in Mr.
Griffin’s service medical records which had been sent to
the RO in October 1999. Joint Appendix (“JA”) at 46.

    Over a decade after Mr. Griffin filed his claim, and af-
ter several remands from the Board and one from the
Veterans Court, the RO ultimately denied Mr. Griffin’s
claim for service connection, and the Board affirmed. Mr.
Griffin appealed to the Veterans Court arguing, inter alia,
that the VA had failed to adequately assist him in obtain-
ing the result of his 1991 HIV test. According to Mr.
Griffin, the VA should have contacted other government
entities besides the NPRC to locate the missing result.

     The Veterans Court disagreed, noting that Mr. Grif-
fin’s only support for his argument that another Govern-
ment entity might have the test result was that:

       Due to the nature of HIV infection and
       AIDS, it is logical to assume that the re-
       sults of any positive tests . . . could have
       been submitted to other governmental
       agencies for statistical or other purposes.

Griffin v. Shinseki, No. 09-4197, 2011 WL 3319398, at *3
(Vet. App. Aug. 3, 2011). Because Mr. Griffin failed to
provide any evidence that he had consented to the disclo-
sure of his test result or that circumstances would have
GRIFFIN   v. DVA                                           4


warranted such disclosure without his consent, the Veter-
ans Court held that “the Board’s determination that VA
satisfied its duty to assist Mr. Griffin is not clearly erro-
neous.” Id. at *1.

    Mr. Griffin now appeals to this court. We have juris-
diction under 38 U.S.C. § 7292(c).

                        DISCUSSION

    This court’s review of Veterans Court decisions is
strictly limited by statute. Unless an appeal presents a
constitutional issue, we may not review challenges to
factual determinations or challenges to a law or regula-
tion as applied to the facts of a particular case. 38 U.S.C.
§ 7292(d)(2). Thus, the Government is correct that an
“application of section 5103A [the duty to assist] to the
facts of Mr. Griffin’s case is outside this Court’s jurisdic-
tion to consider.” Resp’t-Appellee’s Informal Br. (“Gov-
ernment Br.”) at p. 10.

    Another way to look at it, however, is whether the
Veterans Court correctly interpreted 38 U.S.C. § 5103A by
holding that the VA was not required to contact other
Government agencies besides the NPRC in its attempt to
obtain the result from Mr. Griffin’s 1991 in-service HIV
test. We review statutory interpretation by the Veterans
Court without deference. Golz v. Shinseki, 590 F.3d 1317,
1320 (Fed. Cir. 2010).

     Thus this case is another illustration of the jurispru-
dential conundrum created by the standard of review
Congress has mandated for these appeals. In the interest
of fairness to Mr. Griffin in his pro se appeal and because
the ultimate result is the same, we will reject the Gov-
ernment’s argument that we dismiss for lack of jurisdic-
5                                             GRIFFIN   v. DVA


tion and review the merits of his appeal, which the Gov-
ernment addresses in its brief.

    According to Mr. Griffin, the VA’s duty to assist under
38 U.S.C. § 5103A requires the department to make “as
many requests as are necessary to obtain records from
Federal agencies . . . .” JA at 25. As a result, Mr. Griffin
contends that the VA should have contacted the CDC and
any other Government agency that might possess his
1991 test result.

     The Government responds that under 38 U.S.C.
§ 5103A, the “VA is required only to ‘make reasonable
efforts to assist a claimant,’ not unlimited efforts.” Gov-
ernment Br. at p. 10 (emphasis in original). According to
the Government, it would not have been reasonable for
the VA to contact agencies other than the NPRC because
“if the test result is not within Mr. Griffin’s service medi-
cal records or any other records maintained by the
[NPRC], it does not exist.” Id.

    As we have elsewhere observed, “[t]he duty to assist is
not boundless in its scope.” Golz, 590 F.3d at 1320. The
language of the statute is explicit: the VA “is not required
to provide assistance to a claimant . . . if no reasonable
possibility exists that such assistance would aid in sub-
stantiating the claim.” 38 U.S.C. § 5103A(a)(2). To
conclude that the VA is required to make virtually unlim-
ited requests to various agencies to obtain records the
existence of which is open to question would vitiate sec-
tion 5103A(a)(2) from the statute. See TRW Inc. v. An-
drews, 534 U.S. 19, 31 (2001) (“It is a cardinal principle of
statutory construction that a statute ought, upon the
whole, to be so construed that, if it can be prevented, no
clause, sentence, or word shall be superfluous, void, or
insignificant.”) (internal citations omitted).
GRIFFIN   v. DVA                                          6


    Thus, the Veterans Court did not err as a matter of
law when it determined that the VA had met its duty to
assist Mr. Griffin under 38 U.S.C. § 5103A. The court
reviewed the Board’s decision under the correct legal
standard—whether a reasonable possibility exists that
additional assistance would aid in substantiating Mr.
Griffin’s claim—and concluded, based among other rea-
sons on the lack of evidence that Mr. Griffin had author-
ized disclosure of his test result to other agencies or that
the Navy was otherwise authorized to disclose the result
without Mr. Griffin’s permission, that further investiga-
tion was not required.

     As we cautioned in Goltz, in close or uncertain cases,
the VA should be guided by the principles underlying our
uniquely pro-claimant system for veteran’s benefits. Id.
590 F.3d at 1323. As long as there is a reasonable possi-
bility that records exist to substantiate a veteran’s claim,
the VA is required to assist the veteran in obtaining those
records. But the duty to assist “is not a license for a
‘fishing expedition’ to determine if there might be some
unspecified information which could possibly support a
claim.” Canlas v. Nicholson, 21 Vet.App. 312, 317 (2007)
(citing Gobber v. Derwinski, 2 Vet.App. 470, 472 (1992)).
Thus, when a veteran has failed to establish a reasonable
possibility that certain records exist, the VA has no duty
to assist the veteran in a random search for such records.

                       CONCLUSION

    Because the Veterans Court correctly interpreted the
VA’s duty to assist as found in 38 U.S.C. § 5103A, the
decision of the Veterans Court is affirmed.

                       AFFIRMED